                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


JACOB GALLOWAY                                                         PLAINTIFF

v.                                      CIVIL ACTION NO. 2:19-CV-76-KS-MTP

SANDERSON FARMS, INC.                                                DEFENDANT



                                      ORDER

      On February 11, 2020, Defendant filed a Motion to Enforce Settlement

Agreement [24]. For the reasons below, the Court denies the motion.

A.    Background

      Plaintiff filed this lawsuit alleging that Defendant interfered with his rights

under the Family and Medical Leave Act and retaliated against him for exercising

those rights. On January 21, 2020, Plaintiff’s counsel asked Defendant’s counsel if

Defendant would agree to Plaintiff’s voluntary dismissal of the case, with both sides

to pay their own costs. Exhibit 1 to Motion to Enforce Settlement at 1, Galloway v.

Sanderson Farms, Inc., No. 2:19-CV-76-KS-MTP (S.D. Miss. Feb. 11, 2020), ECF No.

25-1. According to Defendant’s counsel, he responded “that Sanderson Farms would

agree to a dismissal,” and that he “would confirm the Defendant’s willingness to

forego fees and expenses with its general counsel (who was out of the office the

following week).” Id.

      Plaintiff’s counsel claims that Defendant’s counsel “said he would check with

his client,” because he did “not know about the costs because [his] client sometimes
gets funny about some things.” Exhibit A to Response at 1, Galloway v. Sanderson

Farms, Inc., No. 2:19-CV-76-KS-MTP (S.D. Miss. Mar. 2, 2020), ECF No. 44-1.

According to Plaintiff’s counsel, Defendant’s counsel said “that it might take time to

get an answer because Sanderson Farms is a big company and decisions sometimes

take time.” Id. Plaintiff’s counsel denies that he agreed to leave the offer open while

Defendant reached a decision. Id.

      Plaintiff’s counsel later confirmed the settlement offer by sending an e-mail to

Defendant’s counsel that said: “Please advise if you can agree to a voluntary dismissal

under Rule 41 with both sides to pay their own costs and expenses.” Exhibit B to

Response, Galloway v. Sanderson Farms, Inc., No. 2:19-CV-76-KS-MTP (S.D. Miss.

Mar. 2, 2020), ECF No. 44-2.

      The next day, Plaintiff’s counsel sent another e-mail to Defendant’s counsel,

which stated: “My email was not an offer to dismiss. If you construed it as an offer, it

is withdrawn. Please be advised that Jacob may continue with the case. I will let you

know.” Exhibit C to Response, Galloway v. Sanderson Farms, Inc., No. 2:19-CV-76-

KS-MTP (S.D. Miss. Mar. 2, 2020), ECF No. 44-3. One week later, Defendant’s

counsel “obtained Sanderson Farms’ consent to the . . . settlement agreement . . . .”

Exhibit A [25-1], at 2.

B.    Discussion

      “Compromises of disputed claims are favored by the courts.” Cia Anon

Venezolana De Navegacion v. Harris, 374 F.2d 33, 35 (5th Cir. 1967). Therefore,


                                           2
“[f]ederal courts have held under a great variety of circumstances that a settlement

agreement once entered into cannot be repudiated by either party and will be

summarily enforced.” Id. “A settlement agreement is a contract . . . ,” and, therefore,

the Court interprets and enforces it “by reference to state substantive law governing

contracts generally.” White Farm Equip. Co. v. Kupcho, 792 F.2d 526, 529 (5th Cir.

1986). “For example, challenges to a settlement agreement based on interpretation of

an ambiguous term, capacity to contract, fraud, or indefiniteness of a term all turn

on the applicable state law.” Id.

      The present dispute presents a basic question of offer and acceptance.

Defendant claims that Plaintiff made a settlement offer and agreed to hold the offer

open for a window of time, and that Defendant then accepted the offer during that

window. Plaintiff claims that he did not agree to hold the offer open, and that he

rescinded the offer before Defendant accepted it.

      The Court agrees with Plaintiff: there was no settlement agreement because

Plaintiff rescinded the offer before Defendant accepted it. “A valid, enforceable

contract requires an offer, acceptance of the offer, and consideration.” Heritage Bldg.

Property, LLC v. Prime Income Asset Mgmt., Inc., 43 So. 3d 1138, 1143 (Miss. Ct. App.

2009). First, Defendant did not accept the offer when it was made. Rather,

Defendant’s counsel said he had to check with general counsel. Exhibit 1 [25-1], at 1.

Second, although Defendant represented in briefing that it was “understood [the

offer] was going to remain open,” Defendant has not provided any evidence to support


                                          3
this representation. Indeed, Defendant’s counsel, in their declarations, conspicuously

omitted any claim that Plaintiff’s counsel agreed to hold the offer open. Exhibit 1 [25-

1], at 1; Exhibit 3 to Motion to Enforce Settlement at 1, Galloway v. Sanderson Farms,

Inc., No. 2:19-CV-76-KS-MTP (S.D. Miss. Feb. 11, 2020), ECF No. 25-3.

C.    Conclusion

      For these reasons, the Court concludes that there was no settlement

agreement. Therefore, the Court denies Defendant’s Motion to Enforce Settlement

Agreement [24].

      SO ORDERED AND ADJUDGED this 18th day of March, 2020.

                                               /s/   Keith Starrett
                                                                 KEITH STARRETT
                                                 UNITED STATES DISTRICT JUDGE




                                           4
